 


109 HR 3046 IH: Geriatricians Loan Forgiveness Act of 2006
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3046 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Ms. DeLauro (for herself, Ms. Ros-Lehtinen, Ms. Jackson-Lee of Texas, Mr. Owens, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to deem certain training in geriatric medicine or geriatric psychiatry to be obligated service for purposes of the National Health Service Corps Loan Repayment Program, and for other purposes. 
 
 
1.Short title This Act may be cited as the Geriatricians Loan Forgiveness Act of 2006. 
2.National health service corps loan repayment program 
(a)In generalSection 338B(g) of the Public Health Service Act (42 U.S.C. 254l–1(g)) is amended by adding at the end the following: 
 
(5)Obligated service 
(A)In generalFor purposes of this section, each year of training in geriatric medicine or geriatric psychiatry that is required in order to obtain a certificate of added qualification in geriatric medicine or geriatric psychiatry shall be deemed to be a year of obligated service. Upon the completion of such training, an individual with respect to whom a year of training is deemed to be a year of obligated service under this paragraph shall, after consultation with the Secretary, provide services in geriatric medicine or geriatric psychiatry as appropriate during the remainder of such individual’s period of obligated service. 
(B)LimitationThe number of fellowship years in geriatric medicine or geriatric psychiatry that are deemed to be a year of obligated service under this paragraph shall not exceed 400 in any calendar year.. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall apply to applications submitted to the Secretary of Health and Human Services under section 338B of the Public Health Service Act (42 U.S.C. 254l–1) on or after the date that is 1 year after the date of enactment of this Act. 
(2)First year of programFor the period beginning on the date that is 1 year after the date of enactment of this Act and ending on December 31 of the calendar year in which such period begins, the Secretary of Health and Human Services shall ratably reduce the maximum number of fellowship years in geriatric medicine or geriatric psychiatry that may be deemed to be a year of obligated service under section 338B(g)(5)(B) of the Public Health Service Act (42 U.S.C. 254l–1(g)(5)(B)) (as added by subsection (a)) to reflect the portion of the year that the amendment made by subsection (a) is in effect. 
 
